Corrected Notice of Allowance
 Examiner’s Comment
The supplemental Examiner's Amendment set forth herein is merely to correct a formal matter, to correct a typographical error in the identification of the allowed claims. The claimed invention has been examined on the merits and found allowable. 
Claims 44-64 (all pending claims) are allowed. Please refer to the previous Notice of Allowance including the Examiner’s Amendment therein for all other information. 

	
Relevant and Prior Art Made of Record, Reasons for Allowance
Ghaedian et al (US 2013/0122151 A1) – The reference is made of record as it is considered the closest art, teaching providing dietary botanical compositions, including of cranberries (para [0027]), and optionally comprising an amount of seed or seed fiber (para. [0030]). 
The reference, however, does not teach or reasonably suggest treating or alleviating overactive bladder (AOB), or with a dose and administration interval effective therefor, as instantly claimed. 

Conclusion
Claims 44-64 are allowed.				
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J KOSAR whose telephone number is (571)270-3054.  The examiner can normally be reached on Mon.-Fri. 9-6 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J KOSAR/Primary Examiner, Art Unit 1655